Case 6:21-cv-00836-MJJ-CBW Document 17 Filed 06/11/21 Page 1 of 1 PageID #: 102




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 JACQUELINE BENJAMIN ET AL                 CASE NO. 6:21-CV-00836

 VERSUS                                    JUDGE JUNEAU

 AVIS BUDGET CAR RENTAL LLC, MAGISTRATE JUDGE WHITEHURST
 ET AL

                                    JUDGMENT

       THIS MATTER was referred to United States Magistrate Judge Carol B.

 Whitehurst for report and recommendation, Rec. Doc. 16. After an independent

 review of the record and the applicable law, and noting the absence of any objection,

 this Court concludes that the Magistrate Judge’s report and recommendation is

 correct and adopts the findings and conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with

  the report and recommendation, the Motion to Dismiss filed by Defendant Avis

  Budget Car Rental, LLC, Rec. Doc 7, be and hereby is DENIED.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 11th day of

  June, 2021.




                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE
